Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in applicants response filed 3/1//2021 wherein they say claims 11-15 are cancelled.  
The application has been amended as follows: 


CANCEL claims  11-15.

Claim Rejections - 35 USC § 112
The rejection under 35 USC 112 has been withdrawn as the claims have been amended. 

Parsons et al Radical cyclisation of N-(cyclohexenyl)acrylamides: synthesis of Bicyclic N-Heterocycles. The reaction is carried out in the presence of a Bu3SnH/AIBN. This product has a lot of Sn byproducts.
Cossy J. et al:- The Thermal Rearrangemnet of N-Alkyl-N-Vinylproparghlamines into 2-methylpyrroles. A new sysnthesis of Annulated[b]Pyrroles.

Hao Shi et al teaches the process using PhI(OAc)2
Brennan J. P. et al A total synthesis of +- - Obscurinervidine , which teaches converting compound 3 to 4 , uses chloroacetone.
David Larkin et al, Multifaceted a-Enaminone, published after the application priority date and includes the inventor as one of the inventors, discloses the process using enaminone and dihaloalkyl for cyclization.
Claims 1-10 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



March 4, 2021.